DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 129-144 of the US Patent Application No. 16/543,656 filed 08/19/2019 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 143 is rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Argenta et al. (US 5,636,643).
Argenta discloses a wound treatment apparatus (Abstract, lines 5-6) that is an apparatus for drainage of a body fluid in a human or mammal patient, comprising: 
- a reduced pressure appliance 29 (col. 6, lines 20-21; fig. 1) drainage device, 
- an energy source adapted to supply energy to said drainage device (fig. 9; power supply), and  -4-FORSELL Appl. No. 16/543,656 Response to Notice to file corrected application papers 
- at least one connecting tube 12 (col. 6, line 66; fig. 1) connected to said drainage device, the drainage device and the tube forming a drainage arrangement, and 
- a filtering device 38a (fig. 8) provided in a fluid passage way from a treatment area from which fluid is drained to a delivery area where the drained fluid is delivered (col. 9, lines 8-19).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    214
    502
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    310
    460
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 129-142 are allowed over the Prior Art of record.
Claim 144 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Allowable Subject Matter comes from the parent App. # 12864706 (Office Action mailed on 12/01/2017), i.e., closest prior art of record McEwan (US 2006/0167539), Koslar (US 6,453,200), Allen et al. (US 7,439,723), Wilk et al. (US 5,397,354) and Gorsuch (WO 02/053210) fail to teach, suggest or render obvious a revolving member, said revolving member having at least two segments each holding a respective filter, wherein upon revolution of the revolving cylinder, change the filter positioned in the fluid passageway from a first one of said filters to a second one of said filters.
McEwan (US 2006/0167539) discloses most of claimed limitations except for the revolving member performing claimed function.
None of cited references alone or in combination remedy this deficiency.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781